Citation Nr: 1522131	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-42 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
  

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in April 2010 and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to secure or maintain a substantially gainful occupation by reason of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

The Veteran contends that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received by VA in October 2011, the Veteran indicated that he had had last worked full time in April 2008 and had become too disabled to work on May 1, 2008.  The Veteran also noted that it was his nonservice-connected peripheral neuropathy which prevented him from securing or following any substantially gainful occupation.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include coronary artery disease (60 percent) and PTSD (30 percent).  The Veteran's combined evaluation for compensation is 70 percent.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.

The question that remains is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran underwent VA PTSD examination in April 2010 at which time the Veteran reported that he had not worked in three years since he had his heart problems.  The Veteran underwent VA examinations in August 2011 and December 2011 at which time the examiners indicated that the Veteran's ischemic heart disease did not impact his ability to work.  In April 2012, the Veteran underwent VA Mental Disorders examination at which time the examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner noted symptoms of anxiety, panic attacks, flattened affect, disturbances of motivation and mood, and obsessional rituals which interfere with routine activities.  In addition, the examiner noted that the Veteran had persistent symptoms of increased arousal including difficulty concentrating, hypervigilance, and exaggerated startle response.

In September 2013, the Veteran underwent a private vocational evaluation by a rehabilitiation specialist whose credentials indicate that they are a registered nurse.  The specialist noted that the Veteran's cardiac condition causes him to be short of breath and he constantly focused on his heart - fearing that he would have a heart attack.  The Veteran is short of breath if he walks more than a half of a black.  He has difficulty climbing steps, lifting, carrying, and maintaining focus on anything other than his cardiac status.  The specialist noted that his mental disorder interferes with his sleep pattern which results in chronic fatigue causing him to isolate himself to his home and avoid crowds and the public in general.  The specialist noted a decreased ability to remain focused and pay attention. 

The specialist noted that the Veteran worked approximately one year in a textile mill from 1966 to 1967 before joining the military.  After his discharge, he worked from 1972 to 1988 as a welder.  He discontinued working due to his cardiac condition.  The vocational specialist noted that the Veteran was unable to engage in any substantial occupation.  The specialist noted that the Veteran had a combination of exertional and non-exertional impairments which would prevent him from engaging in any substantial gainful occupation.  The specialist noted that in reaching this conclusion, consideration was given to his exertional as well as non exertional abilities/limitations.  

The specialist explained that it was vocationally unrealistic that an employer would accept the Veteran or any other employee, who had occupational impairments with decreases in work efficiencies and intermittent periods of performing occupational tasks as this would amount to a worker being off task and not completing the task required to maintain his competitive employment.  The specialist noted that the indication of occasional decreases in work efficiency would be interpreted as one third of the day (Department of Labor's definition).  The specialist also explained that from an exertional standpoint, the Veteran indicated all his exertional abilities are limited due to his cardiac condition.  He has shortness of breath which affects his walking, climbing, lifting, carrying, etc.  The specialist pointed out that from a physical standpoint, the Veteran would be restricted to sedentary or less.  At a sedentary exertional level, the Veteran would present to an employer with significant psychiatric compromise which would affect his ability to complete work tasks and stay focused.  The specialist noted that the Veteran had no transferable skills to light or sedentary employment, that he had never worked as a supervisor, and that he had no clerical or computer skills.

The specialist opined that the Veteran was completely unemployable as he would be an unskilled worker with mental and physical deficits and limitations.

There is no opinion to the contrary.  As shown above, there have been determinations as to whether the Veteran's coronary artery disease alone precludes employment as well as whether his PTSD alone precludes employment.  In this case, the vocational specialists' opinion is based on whether the Veteran's coronary artery disease and PTSD in combination preclude employment.

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected disabilities render him unemployable, and as such, the Board concludes that entitlement to TDIU is warranted.  38 C.F.R. § 4.16. 


ORDER

Entitlement to a TDIU is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

With respect to the initial evaluation for the Veteran's PTSD, at the February 2015 Travel Board hearing, the Veteran testified that he was receiving routine treatment the Salisbury VAMC.  In reviewing the VA records in the file, the Board notes no records were obtained since July 2013.  
  
In addition, the last VA PTSD examination was nearly two years ago.  The Veteran's testimony at the Travel Board hearing gave an indication that his symptoms may have increased in severity since he was last examined.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as VA treatment records for PTSD from Salisbury VAMC beginning in August 2013, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA PTSD examination.  The examiner is to be provided access to Virtual VA and VBMS.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


